  Case 3:18-cv-02157-VLB Document 78 Filed 09/04/19 Page 1 of 3




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT

KYLE LAMAR PASCHAL-BARROS               :    CIVIL NO. 3:18CV02157 (VLB)

     v.                                 :

SCOTT SEMPLE, ET AL.                    :    SEPTEMBER 4, 2019

                       MOTION FOR SUMMARY JUDGMENT

      Pursuant to Local Rule 56 and Rule 56 of the Federal Rule of Civil

Procedure, Defendants Frayne, Gagne, Pieri, Patel, and Chaplin move that

summary judgement enter in their favor because there are no genuine issue of

material fact in dispute and they are entitled to judgement as a matter of law.

       In addition to the attached Local Rule 56(a)1 Statement of Undisputed

Material Facts and Memorandum in Support of Defendants' Motion for Summary

Judgement, the defendants submit the follow Exhibits:

      1.     Declaration of David Maiga;

      2.     Declaration of Lithia Pieri;

      3.     Declaration of Chiman Patel;

      4.     Declaration of Mark Frayne;

      5.     Declaration of Gerard Gagne;

      6.     Declaration of Paul Chaplin;

      7.     Department of Correction medical records of Plaintiff;

      8.     Certified Court Records, State v. Paschal, DBD-CR17-0154904-S,

             Original Information and Substitute Information;
 Case 3:18-cv-02157-VLB Document 78 Filed 09/04/19 Page 2 of 3




      9.     Declaration of Captain Hurdle.

      In addition, defendants respectfully direct the Court's to existing

declarations previously filed in in connection to defendants' opposition to

Plaintiff's motion for preliminary injunction: Doc. 25-1, Declaration of Captain

Robles; Doc. 25-2, Declaration of APRN Reischerl; and Doc. 25-3, Declaration of

Dr. Burns.

      WHEREFORE, defendants move that this motion be granted.



                                      DEFENDANTS
                                      Mark Frayne, Et Al.

                                      WILLIAM TONG
                                      ATTORNEY GENERAL

                                  BY:/s/ Thomas J. Davis, Jr.
                                    Thomas J. Davis, Jr.
                                    Assistant Attorney General
                                    110 Sherman Street
                                    Hartford, CT 06105
                                    Federal Bar #ct17835
                                    E-Mail: thomas.davis@ct.gov
                                    Tel.: (860) 808-5450
                                    Fax: (860) 808-5591




                                        2
  Case 3:18-cv-02157-VLB Document 78 Filed 09/04/19 Page 3 of 3




                                   CERTIFICATION

      I hereby certify that on September 4, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s system. A copy was also sent to the following by regular mail:

      Kyle Lamar Paschal-Barros, #390410
      a/k/a Deja Paschal
      Garner Correctional Institution
      50 Nannawauk Road
      Newtown, CT 06470

                                        /s/ Thomas J. Davis, Jr.
                                        Thomas J. Davis, Jr.
                                        Assistant Attorney General




                                           3
